In an action to recover damages for assault and false arrest, the defendant City of New York and the plaintiff cross-appeal from a judgment of the Supreme Court, Kings County, entered January 14, 1980, which, after a jury trial, is in favor of plaintiff and against the city in the principal sum of $500,000 with respect to the assault of October 29, 1972. (The trial court had previously set aside a jury verdict with respect to the allegedly false arrest of Nov. 1, 1972.) Judgment reversed, on the law, without costs or disbursements, and, as between plaintiff and the defendant city, action *705severed and new trial granted with respect to the issue of damages on the cause of action for the October 29, 1972 assault, unless within 20 days .after service upon plaintiff of a copy of the order to be made hereon, together with notice of entry thereof, plaintiff shall serve and file in the office of the clerk of the trial court, a written stipulation consenting to reduce the verdict in his favor to $400,000 and to the entry of an amended judgment accordingly, in which event the judgment as so reduced and amended, is affirmed, without costs or disbursements. The verdict as to the assault cause of action, was excessive to the extent indicated herein. Mollen, P. J., Titone, Mangano and O’Connor, JJ., concur.